ROBB, Associate Justice.
Appeal from a Patent Office decision dismissing appellant's opposition to the registration by appellee of the word “NADSCO,” arranged within a diamond outline, the letters becoming smaller towards the narrower portions of the diamond.
Prior to the adoption and use by appellee of its mark, appellant adopted and registered the word “MANSCO,” arranged above a representation of an electric fan.
The Assistant Commissioner pointed out that it was common practice “to build up trade-marks from initial and other letters of firm or corporate names,” and that such notations or marks “very frequently end with the letters ‘co/ or even ‘sco.’ ” It is apparent that this practice was followed by the parties in this ease.
We agree with the Patent Office that the two marks hei'e involved are sufficiently dissimilar as to permit their concurrent use without the likelihood of confusion.
Decision affirmed.
Affirmed.